Exhibit 10.05

CHANGE OF CONTROL
SEVERANCE AGREEMENT

AGREEMENT, dated as of the 6th day of November, 2006 (this “Agreement”), by and
among Valero L.P., a Delaware limited partnership (the “Partnership”), Valero
GP, LLC, a Delaware limited liability company (the “Employer”), and Curtis V.
Anastasio (the “Executive”).

WHEREAS, each of the Board of Directors of the Employer (the “Board”) and the
Board of Directors of Valero GP Holdings, LLC (the “VEH Board”), has determined
that it is in the best interests of the Partnership and its unitholders to
assure that the Partnership will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  Each of the Board and the VEH Board believes it is imperative
to diminish the inevitable distraction of the Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage the Executive’s full attention and dedication to the
current Company, the Partnership and the Affiliated Companies in the event of
any threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other companies.  Therefore, in order to
accomplish these objectives, each of the Board and the VEH Board has caused the
Partnership and the Employer to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


SECTION 1.              CERTAIN DEFINITIONS.  (A) “EFFECTIVE DATE” MEANS THE
FIRST DATE DURING THE CHANGE OF CONTROL PERIOD (AS DEFINED HEREIN) ON WHICH A
CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IF A CHANGE OF CONTROL OCCURS AND IF THE EXECUTIVE’S EMPLOYMENT WITH
THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) IS TERMINATED PRIOR TO THE DATE
ON WHICH THE CHANGE OF CONTROL OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY
THE EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT (1) WAS AT THE REQUEST OF A
THIRD PARTY THAT HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE OF
CONTROL OR (2) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE
OF CONTROL, THEN “EFFECTIVE DATE” MEANS THE DATE IMMEDIATELY PRIOR TO THE DATE
OF SUCH TERMINATION OF EMPLOYMENT.


(B)           “CHANGE OF CONTROL PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON
EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY
THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE CHANGE OF
CONTROL PERIOD SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE THREE YEARS
FROM SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, THE
PARTNERSHIP SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE CHANGE OF CONTROL PERIOD
SHALL NOT BE SO EXTENDED.


--------------------------------------------------------------------------------




 


(C)           “AFFILIATED COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING
OR UNDER COMMON CONTROL WITH (1) THE PARTNERSHIP OR THE EMPLOYER OR (2) WHERE
SUCH TERM IS USED WITH RESPECT TO ANOTHER ENTITY, SUCH ENTITY.

(d)           “Change of Control” means, and shall be deemed to have occurred
upon, the first to occur of one or more of the following events after the date
hereof:

(i)            a “person” or “group” (within the meaning of Sections 13(d) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a
“Person”), other than any Affiliated Company  becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 40% of all
voting interests of Valero GP Holdings, LLC, a Delaware limited liability
company, then outstanding;

(ii)           the failure of Valero GP Holdings, LLC to “control” (as such term
is defined in Rule 405 promulgated under the Securities Act of 1933) the
Employer, Riverwalk Logistics, L.P. or all of the general partner interests in
the Partnership;

(iii)          Riverwalk Logistics, L.P. ceases to be the general partner of the
Partnership or Riverwalk Logistics, L.P. ceases to be controlled by either the
Employer or one of the Affiliated Companies of the Employer (other than Valero
Energy Corporation (“VLO”) or a direct or indirect wholly owned subsidiary of
VLO as the result of the sale by one or more of the foregoing of limited
liability company interests in Valero GP Holdings LLC);

(iv)          a Person other than any Affiliated Company becomes the “beneficial
owner” of more than 50% of all voting interests of the Partnership then
outstanding;

(v)           the consolidation or merger of Valero GP Holdings, LLC with or
into another Person pursuant to a transaction in which the outstanding voting
interests of Valero GP Holdings, LLC are changed into or exchanged for cash,
securities or other property, other than any such transaction where:

(a)           all outstanding voting interests of Valero GP Holdings, LLC are
changed into or exchanged for voting stock or interests of the surviving
corporation or entity or its parent, and

(b)           the holders of the voting interests of Valero GP Holdings, LLC
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the voting stock or interests of the surviving corporation or
entity or its parent immediately after such transaction;

(vi)          the consolidation or merger of the Partnership with or into
another Person pursuant to a transaction in which the outstanding voting
interests of the Partnership are changed into or exchanged for cash, securities
or other property, other than any such transaction where Valero GP Holdings, LLC
or any of its Affiliated Companies retains “control” (as defined in Rule 405
promulgated under the Securities Act of 1933), whether by way of holding the
general partner interest, managing member interest or a majority of the
outstanding voting interests of the surviving entity or its parent;

2


--------------------------------------------------------------------------------




 

(vii)         the sale, lease, exchange, disposition or other transfer (in one
or a series of related transactions) of all or substantially all of the assets
of Valero GP Holdings, LLC to any Person other than one or more Affiliated
Companies of Valero GP Holdings, LLC;

(viii)        the sale, lease, exchange, disposition or other transfer (in one
or a series of related transactions) by the Partnership of all or substantially
all of the assets of the Partnership to any Person other than one or more of the
Affiliated Companies of the Partnership; or

(ix)           a change in the composition of the VEH Board, as a result of
which fewer than a majority of the directors of the VEH Board are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of Valero GP Holdings, LLC as of the date hereof, (B) are elected
after the date hereof to the VEH Board by the Incumbent Directors, or (C) are
elected, or nominated for election, thereafter to the VEH Board with the
affirmative votes of at least a majority of Incumbent Directors at the time of
such election or nomination, but “Incumbent Director” shall not include an
individual whose election or nomination is in connection with (i) an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the VEH Board or (ii) a plan or agreement to replace a majority of the then
Incumbent Directors (other than any such plan or agreement approved by a
majority of the then Incumbent Directors).


SECTION 2.              EMPLOYMENT PERIOD.  THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) HEREBY AGREES TO CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE
EFFECTIVE DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE (THE
“EMPLOYMENT PERIOD”).  THE EMPLOYMENT PERIOD SHALL TERMINATE UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON.


SECTION 3.              TERMS OF EMPLOYMENT.  (A)  POSITION AND DUTIES.  (1) 
DURING THE EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S POSITION (INCLUDING STATUS,
OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES AND
RESPONSIBILITIES SHALL BE AT LEAST COMMENSURATE IN ALL MATERIAL RESPECTS WITH
THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND ASSIGNED AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE AND (B) THE
EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE OFFICE WHERE THE EXECUTIVE WAS
EMPLOYED IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR AT ANY OTHER LOCATION LESS
THAN 35 MILES FROM SUCH OFFICE.


(2)           DURING THE EMPLOYMENT PERIOD, AND EXCLUDING ANY PERIODS OF
VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE AGREES
TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS HOURS TO THE
BUSINESS AND AFFAIRS OF THE PARTNERSHIP, THE EMPLOYER AND/OR THE AFFILIATED
COMPANIES (AS APPLICABLE) AND, TO THE EXTENT NECESSARY TO DISCHARGE THE
RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE EXECUTIVE’S
REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE PARTNERSHIP OR THE EMPLOYER
IN ACCORDANCE WITH THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT,
TO THE EXTENT THAT ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE
PRIOR TO THE EFFECTIVE DATE, THE

3


--------------------------------------------------------------------------------





 


CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES SIMILAR IN
NATURE AND SCOPE THERETO) SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT THEREAFTER
BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES
TO THE PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES (AS APPLICABLE).


(B)           COMPENSATION.  (1)  BASE SALARY.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE “ANNUAL BASE SALARY”) AT
AN ANNUAL RATE AT LEAST EQUAL TO 12 TIMES THE HIGHEST MONTHLY BASE SALARY PAID
OR PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN EARNED BUT DEFERRED, TO THE
EXECUTIVE BY THE PARTNERSHIP, THE EMPLOYER  AND/OR THE AFFILIATED COMPANIES (AS
APPLICABLE) IN RESPECT OF THE 12-MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN
WHICH THE EFFECTIVE DATE OCCURS.  THE ANNUAL BASE SALARY SHALL BE PAID AT SUCH
INTERVALS AS THE EMPLOYER PAYS EXECUTIVE SALARIES GENERALLY.  DURING THE
EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL BE REVIEWED AT LEAST ANNUALLY,
BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST SALARY INCREASE AWARDED TO THE
EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY INCREASE IN THE ANNUAL BASE SALARY
SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER OBLIGATION TO THE EXECUTIVE UNDER
THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL NOT BE REDUCED AFTER ANY SUCH
INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL REFER TO THE ANNUAL BASE SALARY
AS SO INCREASED.


(2)           ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, THE
EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING THE EMPLOYMENT
PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH AT LEAST EQUAL TO THE
EXECUTIVE’S HIGHEST BONUS EARNED UNDER THE PARTNERSHIP’S AND/OR THE EMPLOYER’S
ANNUAL INCENTIVE BONUS PLANS (AS APPLICABLE), OR ANY COMPARABLE BONUS UNDER ANY
PREDECESSOR OR SUCCESSOR PLAN OR PLANS, FOR THE LAST THREE FULL FISCAL YEARS
PRIOR TO THE EFFECTIVE DATE (OR FOR SUCH LESSER NUMBER OF FULL FISCAL YEARS
PRIOR TO THE EFFECTIVE DATE FOR WHICH THE EXECUTIVE WAS ELIGIBLE TO EARN SUCH A
BONUS, AND ANNUALIZED IN THE CASE OF ANY PRO RATA BONUS EARNED FOR A PARTIAL
FISCAL YEAR) (THE “RECENT ANNUAL BONUS”).  (IF THE EXECUTIVE HAS NOT BEEN
ELIGIBLE TO EARN SUCH A BONUS FOR ANY PERIOD PRIOR TO THE EFFECTIVE DATE, THE
“RECENT ANNUAL BONUS” SHALL MEAN THE EXECUTIVE’S TARGET ANNUAL BONUS FOR THE
YEAR IN WHICH THE EFFECTIVE DATE OCCURS.)  EACH SUCH ANNUAL BONUS SHALL BE PAID
NO LATER THAN TWO AND A HALF MONTHS AFTER THE END OF THE FISCAL YEAR FOR WHICH
THE ANNUAL BONUS IS AWARDED, UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE
RECEIPT OF SUCH ANNUAL BONUS PURSUANT TO AN ARRANGEMENT THAT MEETS THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”).


(3)           INCENTIVE, SAVINGS AND RETIREMENT PLANS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL CASH INCENTIVE,
EQUITY INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES, AND
PROGRAMS APPLICABLE GENERALLY TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE
EMPLOYER AND THE AFFILIATED COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE WITH INCENTIVE
OPPORTUNITIES (MEASURED WITH RESPECT TO BOTH REGULAR AND SPECIAL INCENTIVE
OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT SUCH DISTINCTION IS APPLICABLE),
SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT OPPORTUNITIES, IN EACH CASE, LESS
FAVORABLE, IN THE AGGREGATE, THAN THE MOST FAVORABLE OF THOSE PROVIDED BY THE
PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES FOR THE EXECUTIVE UNDER
SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, THOSE

4


--------------------------------------------------------------------------------





 


PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO OTHER PEER EXECUTIVES
OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES.


(4)           WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER WELFARE BENEFIT PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE PARTNERSHIP, THE EMPLOYER AND
THE AFFILIATED COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION,
DENTAL, VISION, DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND
TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY
TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED
COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS
PROVIDE THE EXECUTIVE WITH BENEFITS THAT ARE LESS FAVORABLE, IN THE AGGREGATE,
THAN THE MOST FAVORABLE OF SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS IN
EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE
PROVIDED GENERALLY AT ANY TIME AFTER THE EFFECTIVE DATE TO OTHER PEER EXECUTIVES
OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES.


(5)           EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY
THE EXECUTIVE IN ACCORDANCE WITH THE MOST FAVORABLE POLICIES, PRACTICES AND
PROCEDURES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES IN
EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN
EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF
THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES.


(6)           FRINGE BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ENTITLED TO FRINGE BENEFITS, IN ACCORDANCE WITH THE MOST FAVORABLE
PLANS, PRACTICES, PROGRAMS AND POLICIES OF THE PARTNERSHIP,  THE EMPLOYER AND
THE AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED
COMPANIES.


(7)           OFFICE AND SUPPORT STAFF.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A SIZE AND WITH
FURNISHINGS AND OTHER APPOINTMENTS, AND TO SECRETARIAL AND OTHER ASSISTANCE, AT
LEAST EQUAL TO THE MOST FAVORABLE OF THE FOREGOING PROVIDED TO THE EXECUTIVE BY
THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME THEREAFTER WITH
RESPECT TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE
AFFILIATED COMPANIES.


(8)           VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, POLICIES,
PROGRAMS AND PRACTICES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED
COMPANIES AS IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR,

5


--------------------------------------------------------------------------------





 


IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME
THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE
EMPLOYER AND THE AFFILIATED COMPANIES.


(9)           IMMEDIATE VESTING OF OUTSTANDING EQUITY INCENTIVE AWARDS.
NOTWITHSTANDING ANY PROVISION IN THE COMPANY’S AND THE EMPLOYER’S EQUITY
INCENTIVE PLANS OR THE AWARD AGREEMENTS THEREUNDER, EFFECTIVE IMMEDIATELY UPON
THE OCCURRENCE OF A CHANGE OF CONTROL, (A) ALL UNIT OPTIONS (INCENTIVE OR
NON-QUALIFIED) OUTSTANDING AS OF THE DATE OF SUCH CHANGE OF CONTROL, WHICH ARE
NOT THEN EXERCISABLE AND VESTED, SHALL BECOME FULLY EXERCISABLE AND VESTED TO
THE FULL EXTENT OF THE ORIGINAL GRANT AND, FOLLOWING THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT FOR ANY REASON, SHALL REMAIN EXERCISABLE FOR THE LONGER OF (X) THE
POST-TERMINATION EXERCISE PERIOD PROVIDED UNDER THE APPLICABLE AWARD AGREEMENT
WITH RESPECT TO THE APPLICABLE CIRCUMSTANCES OF THE EXECUTIVE’S TERMINATION AND
(Y) THE PERIOD ENDING ON THE DATE NO LATER THAN (1) THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE DATE THE EXERCISE PERIOD OTHERWISE WOULD HAVE EXPIRED AND
(2) DECEMBER 31 OF THE CALENDAR YEAR IN WHICH THE EXERCISE PERIOD OTHERWISE
WOULD HAVE EXPIRED (PROVIDED, THAT THE PERIOD IN CLAUSE (Y) SHALL BE
AUTOMATICALLY EXTENDED TO THE MAXIMUM EXTENT PERMITTED UNDER SECTION 409A OF THE
CODE WITHOUT BEING CONSIDERED TO BE AN “EXTENSION” WITHIN THE MEANING OF THE
REGULATIONS UNDER SECTION 409A OF THE CODE, BUT IN NO EVENT SHALL IT BE EXTENDED
BY THIS AGREEMENT BEYOND TWO YEARS FROM THE DATE OF TERMINATION); PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL A UNIT OPTION BE EXERCISABLE BEYOND THE
EXPIRATION DATE OF ITS FULL ORIGINAL OPTION TERM; (B) ALL RESTRICTIONS
APPLICABLE TO ANY RESTRICTED UNIT AWARDS OUTSTANDING AS OF THE DATE OF SUCH
CHANGE OF CONTROL SHALL LAPSE, AND SUCH RESTRICTED UNIT AWARDS SHALL BECOME FREE
OF ALL RESTRICTIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL EXTENT
OF THE ORIGINAL GRANT; AND (C) ALL RESTRICTED UNIT AWARDS AND PERFORMANCE UNIT
AWARDS FOR ANY OUTSTANDING PERFORMANCE PERIODS OUTSTANDING AS OF THE DATE OF
SUCH CHANGE OF CONTROL SHALL FULLY VEST AND BE EARNED AND SHALL BE SETTLED AND
PAYABLE IN FULL (IN THE CASE OF PERFORMANCE UNIT AWARDS BASED ON THE DEEMED
ACHIEVEMENT OF PERFORMANCE AT 200% OF TARGET LEVEL FOR THE ENTIRE PERFORMANCE
PERIOD).  NOTWITHSTANDING THE FOREGOING PROVISIONS OF CLAUSE (C), IN THE EVENT
THE ACCELERATED SETTLEMENT OR PAYMENT OF A RESTRICTED UNIT AWARD OR PERFORMANCE
UNIT AWARD PURSUANT TO THIS SECTION 3(B)(9) WOULD GIVE RISE TO THE ADDITIONAL
TAX IMPOSED UNDER SECTION 409A OF THE CODE, SUCH RESTRICTED UNIT AWARD AND
PERFORMANCE UNIT AWARD SHALL VEST AND BE EARNED AS PROVIDED IN CLAUSE (C) (AND
SHALL NOT BE SUBJECT TO THE FORFEITURE UNDER ANY CIRCUMSTANCES), BUT SHALL NOT
BE SETTLED UNTIL THE ORIGINALLY SCHEDULED VESTING DATE SET FORTH IN THE
APPLICABLE AWARD AGREEMENT OR SUCH EARLIER DATE OR EVENT AS SHALL NOT RESULT IN
THE IMPOSITION OF THE TAX IMPOSED UNDER SECTION 409A OF THE CODE.


SECTION 4.              TERMINATION OF EMPLOYMENT.  (A)  DEATH OR DISABILITY. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IF THE EXECUTIVE DIES
DURING THE EMPLOYMENT PERIOD.  IF THE EMPLOYER DETERMINES IN GOOD FAITH THAT THE
DISABILITY (AS DEFINED HEREIN) OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF “DISABILITY”), IT MAY GIVE TO
THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 11(B) OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH EVENT, THE EXECUTIVE’S
EMPLOYMENT WITH THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) SHALL TERMINATE
EFFECTIVE ON THE 30TH DAY AFTER RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE
“DISABILITY EFFECTIVE DATE”), PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH
RECEIPT, THE EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE
EXECUTIVE’S DUTIES.  “DISABILITY” MEANS THE

6


--------------------------------------------------------------------------------





 


ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS
AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED
TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) OR ITS RESPECTIVE INSURERS AND ACCEPTABLE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


(B)           CAUSE.  THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD WITH OR
WITHOUT CAUSE.  “CAUSE” MEANS:

(1)           THE WILLFUL AND CONTINUED FAILURE OF THE EXECUTIVE TO PERFORM
SUBSTANTIALLY THE EXECUTIVE’S DUTIES (AS CONTEMPLATED BY SECTION 3(A)(1)(A))
WITH THE PARTNERSHIP, THE EMPLOYER OR ANY AFFILIATED COMPANY (OTHER THAN ANY
SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR
FOLLOWING THE EXECUTIVE’S DELIVERY OF A NOTICE OF TERMINATION FOR GOOD REASON),
AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE
BY THE BOARD, THE VEH BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE EMPLOYER THAT
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD, THE VEH BOARD OR THE
CHIEF EXECUTIVE OFFICER OF THE EMPLOYER BELIEVES THAT THE EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES; OR

(2)           THE WILLFUL ENGAGING BY THE EXECUTIVE IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT THAT IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE PARTNERSHIP, THE
EMPLOYER OR ANY AFFILIATED COMPANY.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Partnership, the
Employer or the Affiliated Companies.  Any act, or failure to act, based upon
authority (A) given pursuant to a resolution duly adopted by the Board, the VEH
Board, or if Valero GP Holdings, LLC is not the ultimate parent corporation of
the Affiliated Companies and is not publicly traded, the board of directors of
the ultimate parent of the Partnership (the “Applicable Board”), (B) upon the
instructions of the Chief Executive Officer of the Employer or a senior officer
of the Employer or (C) based upon the advice of counsel for the Partnership or
the Employer shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of the Partnership, the
Employer or the Affiliated Companies.  The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

7


--------------------------------------------------------------------------------




 


(C)           GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE
EXECUTIVE FOR GOOD REASON OR BY THE EXECUTIVE VOLUNTARILY WITHOUT GOOD REASON. 
“GOOD REASON” MEANS:

(1)           THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND
REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED
BY SECTION 3(A), OR ANY OTHER DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES (WHETHER OR NOT OCCURRING SOLELY AS A RESULT OF EITHER VALERO
GP HOLDINGS, LLC OR THE PARTNERSHIP CEASING TO BE A PUBLICLY TRADED ENTITY),
EXCLUDING FOR THIS PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT
TAKEN IN BAD FAITH AND THAT IS REMEDIED BY THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

(2)           ANY FAILURE BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) TO
COMPLY WITH ANY OF THE PROVISIONS OF SECTION 3(B), OTHER THAN AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND THAT IS
REMEDIED BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

(3)           THE PARTNERSHIP, THE EMPLOYER OR AN AFFILIATED COMPANY (AS
APPLICABLE) REQUIRING THE EXECUTIVE (I) TO BE BASED AT ANY OFFICE OR LOCATION
OTHER THAN AS PROVIDED IN SECTION 3(A)(1)(B), (II) TO BE BASED AT A LOCATION
OTHER THAN THE PRINCIPAL EXECUTIVE OFFICES OF THE PARTNERSHIP IF THE EXECUTIVE
WAS EMPLOYED AT SUCH LOCATION IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III)
TO TRAVEL ON PARTNERSHIP, THE EMPLOYER OR AN AFFILIATED COMPANY’S BUSINESS TO A
SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE;

(4)           ANY PURPORTED TERMINATION BY THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) OF THE EXECUTIVE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED
BY THIS AGREEMENT; OR

(5)           ANY FAILURE BY THE PARTNERSHIP OR THE EMPLOYER TO COMPLY WITH AND
SATISFY SECTION 10(C).

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive.  The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) shall not affect the Executive’s ability to terminate employment for
Good Reason.


(D)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) FOR CAUSE, OR BY THE EXECUTIVE FOR GOOD REASON, SHALL
BE COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 11(B).  “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE
THAT (1) INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED
UPON, (2) TO THE EXTENT APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS
AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE

8


--------------------------------------------------------------------------------





 


EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND (3) IF THE DATE OF
TERMINATION (AS DEFINED HEREIN) IS OTHER THAN THE DATE OF RECEIPT OF SUCH
NOTICE, SPECIFIES THE DATE OF TERMINATION (WHICH DATE OF TERMINATION SHALL BE
NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE
EXECUTIVE OR THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) TO SET FORTH IN THE
NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT CONTRIBUTES TO A SHOWING OF
GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE
PARTNERSHIP OR THE EMPLOYER, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE
OR THE PARTNERSHIP OR THE EMPLOYER RESPECTIVELY, FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE PARTNERSHIP’S OR THE EMPLOYER’S
RESPECTIVE RIGHTS HEREUNDER.


(E)           DATE OF TERMINATION.  “DATE OF TERMINATION” MEANS (1) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) FOR CAUSE, OR BY THE EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT
OF THE NOTICE OF TERMINATION OR ANY LATER DATE SPECIFIED IN THE NOTICE OF
TERMINATION (WHICH DATE SHALL NOT BE MORE THAN 30 DAYS AFTER THE GIVING OF SUCH
NOTICE), AS THE CASE MAY BE, (2) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) OTHER THAN FOR CAUSE OR
DISABILITY, THE DATE ON WHICH THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE)
NOTIFIES THE EXECUTIVE OF SUCH TERMINATION, (3) IF THE EXECUTIVE RESIGNS WITHOUT
GOOD REASON, THE DATE ON WHICH THE EXECUTIVE NOTIFIES THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) OF SUCH TERMINATION, AND (4) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE OF DEATH OF
THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE, AS THE CASE MAY BE.


SECTION 5.              OBLIGATIONS OF THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) UPON TERMINATION.  (A)  GOOD REASON; OTHER THAN FOR CAUSE, DEATH OR
DISABILITY.  IF, DURING THE EMPLOYMENT PERIOD, THE PARTNERSHIP OR THE EMPLOYER
(AS APPLICABLE) TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE OR
DISABILITY OR THE EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON:

(1)           THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) SHALL PAY TO THE
EXECUTIVE, IN A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION,
THE AGGREGATE OF THE FOLLOWING AMOUNTS:

(A)         the sum of (i) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (ii) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof that has been earned but deferred (and
annualized for any fiscal year consisting of less than 12 full months or during
which the Executive was employed for less than 12 full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount, the “Highest Annual Bonus”) and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of Termination
and the denominator of which is 365, and (iii) any accrued vacation pay, in each
case, to the extent not theretofore paid (the sum of the amounts described in
subclauses (i), (ii) and (iii), the “Accrued Obligations”);

9


--------------------------------------------------------------------------------


 

(B)           THE AMOUNT EQUAL TO THE PRODUCT OF (I) THREE AND (II) THE SUM OF
(X) THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE HIGHEST ANNUAL BONUS;

(C)           AN AMOUNT EQUAL TO THE EXCESS OF (I) THE ACTUARIAL EQUIVALENT OF
THE BENEFIT UNDER THE PARTNERSHIP’S, THE EMPLOYER’S AND/OR ANY AFFILIATED
COMPANY’S QUALIFIED DEFINED BENEFIT RETIREMENT PLAN (THE “RETIREMENT PLAN”)
(UTILIZING ACTUARIAL ASSUMPTIONS NO LESS FAVORABLE TO THE EXECUTIVE THAN THOSE
IN EFFECT UNDER THE RETIREMENT PLAN IMMEDIATELY PRIOR TO THE EFFECTIVE DATE) AND
ANY EXCESS OR SUPPLEMENTAL RETIREMENT PLAN IN WHICH THE EXECUTIVE PARTICIPATES
(COLLECTIVELY, THE “SERP”) THAT THE EXECUTIVE WOULD RECEIVE IF THE EXECUTIVE’S
EMPLOYMENT CONTINUED FOR THREE YEARS AFTER THE DATE OF TERMINATION, ASSUMING FOR
THIS PURPOSE THAT (X) THE EXECUTIVE’S AGE AND SERVICE CREDIT ARE INCREASED BY
THE NUMBER OF YEARS THAT THE EXECUTIVE IS DEEMED TO BE SO EMPLOYED AND, (Y) ALL
ACCRUED BENEFITS ARE FULLY VESTED AND (Z) THE EXECUTIVE’S COMPENSATION IN EACH
OF THE THREE YEARS IS THAT REQUIRED BY SECTIONS 3(B)(1) AND 3(B)(2) PAYABLE IN
EQUAL MONTHLY INSTALLMENTS OVER SUCH THREE YEARS, OVER (II) THE ACTUARIAL
EQUIVALENT OF THE EXECUTIVE’S ACTUAL BENEFIT (PAID OR PAYABLE), IF ANY, UNDER
THE RETIREMENT PLAN AND THE SERP AS OF THE DATE OF TERMINATION; AND

(D)          AN AMOUNT EQUAL TO THE SUM OF THE PARTNERSHIP, THE EMPLOYER OR AN
AFFILIATED COMPANY’S (AS APPLICABLE) MATCHING OR OTHER PARTNERSHIP, THE EMPLOYER
OR AN AFFILIATED COMPANY’S (AS APPLICABLE) CONTRIBUTIONS UNDER THE
PARTNERSHIP’S, THE EMPLOYER’S OR AN AFFILIATED COMPANY’S (AS APPLICABLE)
QUALIFIED DEFINED CONTRIBUTION PLANS AND ANY EXCESS OR SUPPLEMENTAL DEFINED
CONTRIBUTION PLANS IN WHICH THE EXECUTIVE PARTICIPATES THAT THE EXECUTIVE WOULD
RECEIVE IF THE EXECUTIVE’S EMPLOYMENT CONTINUED FOR THREE YEARS AFTER THE DATE
OF TERMINATION, ASSUMING FOR THIS PURPOSE THAT (X) THE EXECUTIVE’S BENEFITS
UNDER SUCH PLANS ARE FULLY VESTED, (Y) THE EXECUTIVE’S COMPENSATION IN EACH OF
THE THREE YEARS IS THAT REQUIRED BY SECTIONS 3(B)(1) AND 3(B)(2) AND (Z) TO THE
EXTENT THAT THE PARTNERSHIP AND/OR THE EMPLOYER (AS APPLICABLE) CONTRIBUTIONS
ARE DETERMINED BASED ON THE CONTRIBUTIONS OR DEFERRALS OF THE EXECUTIVE, THAT
THE EXECUTIVE’S CONTRIBUTION OR DEFERRAL ELECTIONS, AS APPROPRIATE, ARE THOSE IN
EFFECT IMMEDIATELY PRIOR THE DATE OF TERMINATION; AND

(2)           FOR THREE YEARS AFTER THE EXECUTIVE’S DATE OF TERMINATION, OR SUCH
LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM,
PRACTICE OR POLICY, BUT, TO THE EXTENT REQUIRED IN ORDER TO COMPLY WITH SECTION
409A OF THE CODE, IN NO EVENT BEYOND THE END OF THE SECOND CALENDAR YEAR THAT
BEGINS AFTER THE EXECUTIVE’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE (THE “BENEFIT CONTINUATION PERIOD”), THE PARTNERSHIP
AND/OR THE EMPLOYER (AS APPLICABLE) SHALL CONTINUE BENEFITS TO THE EXECUTIVE
AND/OR THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO, AND AT THE SAME COST TO THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THOSE THAT WOULD HAVE BEEN PROVIDED
TO THEM IN ACCORDANCE WITH THE PLANS, PROGRAMS, PRACTICES AND POLICIES DESCRIBED
IN SECTION 3(B)(4) IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED OR, IF
MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND

10


--------------------------------------------------------------------------------




 

THE AFFILIATED COMPANIES AND THEIR FAMILIES, PROVIDED, HOWEVER, THAT, IF THE
EXECUTIVE BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE
SUCH BENEFITS UNDER ANOTHER EMPLOYER PROVIDED PLAN, THE MEDICAL AND OTHER
WELFARE BENEFITS DESCRIBED HEREIN SHALL BE SECONDARY TO THOSE PROVIDED UNDER
SUCH OTHER PLAN DURING SUCH APPLICABLE PERIOD OF ELIGIBILITY.  THE EXECUTIVE’S
ENTITLEMENT TO COBRA CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE
(“COBRA COVERAGE”) SHALL NOT BE OFFSET BY THE PROVISION OF BENEFITS UNDER THIS
SECTION 5(A)(2) AND THE PERIOD OF COBRA COVERAGE SHALL COMMENCE AT THE END OF
THE BENEFIT CONTINUATION PERIOD.  FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT
NOT THE TIME OF COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR RETIREE BENEFITS
PURSUANT TO SUCH PLANS, PRACTICES, PROGRAMS AND POLICIES, THE EXECUTIVE SHALL BE
CONSIDERED TO HAVE REMAINED EMPLOYED (FOR PURPOSES OF BOTH AGE AND SERVICE
CREDIT) UNTIL THE END OF THE BENEFIT CONTINUATION PERIOD AND TO HAVE RETIRED ON
THE LAST DAY OF SUCH PERIOD; AND

(3)           TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE PARTNERSHIP OR
THE EMPLOYER (AS APPLICABLE) SHALL TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY
OTHER BENEFITS (AS DEFINED IN SECTION 6).

Notwithstanding the foregoing provisions of this Section 5(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Section 5(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code.


(B)           DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF
THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) SHALL PROVIDE THE EXECUTIVE’S ESTATE OR BENEFICIARIES
WITH THE ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER
BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT. 
THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE’S ESTATE OR BENEFICIARY,
AS APPLICABLE, IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION. 
WITH RESPECT TO THE PROVISION OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS”
AS UTILIZED IN THIS SECTION 5(B) SHALL INCLUDE, WITHOUT LIMITATION, AND THE
EXECUTIVE’S ESTATE AND/OR BENEFICIARIES SHALL BE ENTITLED TO RECEIVE, BENEFITS
AT LEAST EQUAL TO THE MOST FAVORABLE BENEFITS PROVIDED BY THE PARTNERSHIP, THE
EMPLOYER AND THE AFFILIATED COMPANIES TO THE ESTATES AND BENEFICIARIES OF PEER
EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES UNDER
SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH BENEFITS, IF ANY,
AS IN EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR BENEFICIARIES AT
ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR,
IF MORE FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE EXECUTIVE’S
BENEFICIARIES, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED
COMPANIES AND THEIR BENEFICIARIES.


(C)           DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON
OF THE EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT PERIOD, THE PARTNERSHIP OR
THE EMPLOYER (AS

11


--------------------------------------------------------------------------------





 


APPLICABLE) SHALL PROVIDE THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND THE
TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER
SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE
PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE OF
TERMINATION, PROVIDED, THAT TO THE EXTENT REQUIRED IN ORDER TO COMPLY WITH
SECTION 409A OF THE CODE, AMOUNTS AND BENEFITS TO BE PAID OR PROVIDED UNDER THIS
SECTION 5(C) SHALL BE PAID, WITH INTEREST, OR PROVIDED TO THE EXECUTIVE ON THE
FIRST BUSINESS DAY AFTER THE DATE THAT IS SIX MONTHS FOLLOWING THE EXECUTIVE’S
“SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE.  WITH
RESPECT TO THE PROVISION OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS
UTILIZED IN THIS SECTION 5(C) SHALL INCLUDE, AND THE EXECUTIVE SHALL BE ENTITLED
AFTER THE DISABILITY EFFECTIVE DATE TO RECEIVE, DISABILITY AND OTHER BENEFITS AT
LEAST EQUAL TO THE MOST FAVORABLE OF THOSE GENERALLY PROVIDED BY THE
PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES TO DISABLED EXECUTIVES
AND/OR THEIR FAMILIES IN ACCORDANCE WITH SUCH PLANS, PROGRAMS, PRACTICES AND
POLICIES RELATING TO DISABILITY, IF ANY, AS IN EFFECT GENERALLY WITH RESPECT TO
OTHER PEER EXECUTIVES AND THEIR FAMILIES AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE
AND/OR THE EXECUTIVE’S FAMILY, AS IN EFFECT AT ANY TIME THEREAFTER GENERALLY
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE PARTNERSHIP, THE EMPLOYER AND THE
AFFILIATED COMPANIES AND THEIR FAMILIES.


(D)           CAUSE; OTHER THAN FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE PARTNERSHIP OR THE
EMPLOYER (AS APPLICABLE) SHALL PROVIDE THE EXECUTIVE WITH THE EXECUTIVE’S ANNUAL
BASE SALARY THROUGH THE DATE OF TERMINATION, AND THE TIMELY PAYMENT OR DELIVERY
OF THE OTHER BENEFITS AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS
AGREEMENT.  IF THE EXECUTIVE VOLUNTARILY TERMINATES EMPLOYMENT DURING THE
EMPLOYMENT PERIOD, EXCLUDING A TERMINATION FOR GOOD REASON, THE PARTNERSHIP OR
THE EMPLOYER (AS APPLICABLE) SHALL PROVIDE TO THE EXECUTIVE THE ACCRUED
OBLIGATIONS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL
HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IN SUCH CASE, ALL THE
ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN
30 DAYS OF THE DATE OF TERMINATION, PROVIDED, THAT TO THE EXTENT REQUIRED IN
ORDER TO COMPLY WITH SECTION 409A OF THE CODE, AMOUNTS AND BENEFITS TO BE PAID
OR PROVIDED UNDER THIS SENTENCE OF SECTION 5(D) SHALL BE PAID, WITH INTEREST, OR
PROVIDED TO THE EXECUTIVE ON THE FIRST BUSINESS DAY AFTER THE DATE THAT IS SIX
MONTHS FOLLOWING THE EXECUTIVE’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE.


SECTION 6.              NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT
SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE PARTNERSHIP, THE EMPLOYER OR
THE AFFILIATED COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR, SUBJECT
TO SECTION 11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS
THE EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH THE
PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED
BENEFITS OR THAT THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN,
POLICY, PRACTICE OR PROGRAM OF OR ANY OTHER CONTRACT OR AGREEMENT WITH THE
PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES AT OR SUBSEQUENT TO THE
DATE OF TERMINATION (“OTHER BENEFITS”) SHALL BE PAYABLE IN ACCORDANCE WITH SUCH
PLAN, POLICY, PRACTICE OR PROGRAM OR CONTRACT OR AGREEMENT, EXCEPT AS EXPLICITLY
MODIFIED BY THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE

12


--------------------------------------------------------------------------------





 


FOREGOING, THE EXECUTIVE’S RESIGNATION UNDER THIS AGREEMENT WITH OR WITHOUT GOOD
REASON, SHALL IN NO WAY AFFECT THE EXECUTIVE’S ABILITY TO TERMINATE EMPLOYMENT
BY REASON OF THE EXECUTIVE’S “RETIREMENT” UNDER ANY COMPENSATION AND BENEFITS
PLANS, PROGRAMS OR ARRANGEMENTS OF THE PARTNERSHIP, THE EMPLOYER OR THE
AFFILIATED COMPANIES IN WHICH THE EXECUTIVE PARTICIPATES, INCLUDING WITHOUT
LIMITATION ANY RETIREMENT OR PENSION PLANS OR ARRANGEMENTS OR TO BE ELIGIBLE TO
RECEIVE BENEFITS UNDER ANY COMPENSATION OR BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS OF THE PARTNERSHIP, THE EMPLOYER OR THE  AFFILIATED COMPANIES,
INCLUDING WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLAN OR ARRANGEMENT OF
THE PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES OR SUBSTITUTE PLANS
ADOPTED BY THE PARTNERSHIP OR THE EMPLOYER OR THEIR RESPECTIVE SUCCESSORS, AND
ANY TERMINATION WHICH OTHERWISE QUALIFIES AS GOOD REASON SHALL BE TREATED AS
SUCH EVEN IF IT IS ALSO A “RETIREMENT” FOR PURPOSES OF ANY SUCH PLAN. 
NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE RECEIVES PAYMENTS AND BENEFITS
PURSUANT TO SECTION 5(A) OF THIS AGREEMENT, THE EXECUTIVE SHALL NOT BE ENTITLED
TO ANY SEVERANCE PAY OR BENEFITS UNDER ANY SEVERANCE PLAN, PROGRAM OR POLICY OF
THE PARTNERSHIP, THE EMPLOYER AND THE AFFILIATED COMPANIES, UNLESS OTHERWISE
SPECIFICALLY PROVIDED THEREIN BY A SPECIFIC REFERENCE TO THIS AGREEMENT.


SECTION 7.              FULL SETTLEMENT.  THE PARTNERSHIP’S AND THE EMPLOYER’S
OBLIGATION TO MAKE THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO
PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT THE
PARTNERSHIP OR THE EMPLOYER MAY HAVE AGAINST THE EXECUTIVE OR OTHERS.  IN NO
EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY
OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT, AND SUCH AMOUNTS SHALL NOT BE REDUCED
WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.  THE PARTNERSHIP AND THE
EMPLOYER AGREE TO PAY AS INCURRED (WITHIN 10 DAYS FOLLOWING THE PARTNERSHIP’S OR
THE EMPLOYER’S  RECEIPT OF AN INVOICE FROM THE EXECUTIVE), TO THE FULL EXTENT
PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY REASONABLY
INCUR AS A RESULT OF ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE
PARTNERSHIP, THE EMPLOYER, THE EXECUTIVE OR OTHERS OF THE VALIDITY OR
ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY
GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE
EXECUTIVE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO THIS AGREEMENT), PLUS, IN
EACH CASE, INTEREST.

13


--------------------------------------------------------------------------------




 

Section 8.              Certain Additional Payments by the Partnership or the
Employer.


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING AND
EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT
OR DISTRIBUTION BY THE PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES TO
OR FOR THE BENEFIT OF THE EXECUTIVE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT
DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS
SECTION 8) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION
4999 OF THE CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH
RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, COLLECTIVELY THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE ENTITLED
TO RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH
THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, BUT EXCLUDING ANY INCOME TAXES AND
PENALTIES IMPOSED PURSUANT TO SECTION 409A OF THE CODE, THE EXECUTIVE RETAINS AN
AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE
PAYMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8(A), IF IT
SHALL BE DETERMINED THAT THE EXECUTIVE IS ENTITLED TO THE GROSS-UP PAYMENT, BUT
THAT THE PARACHUTE VALUE OF ALL PAYMENTS DOES NOT EXCEED 110% OF THE SAFE HARBOR
AMOUNT, THEN NO GROSS-UP PAYMENT SHALL BE MADE TO THE EXECUTIVE AND THE AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED SO THAT THE PARACHUTE VALUE OF ALL
PAYMENTS, IN THE AGGREGATE, EQUALS THE SAFE HARBOR AMOUNT.  THE REDUCTION OF THE
AMOUNTS PAYABLE HEREUNDER, IF APPLICABLE, SHALL BE MADE BY FIRST REDUCING THE
PAYMENTS UNDER SECTION 5(A)(I)(B), UNLESS AN ALTERNATIVE METHOD OF REDUCTION IS
ELECTED BY THE EXECUTIVE, AND IN ANY EVENT SHALL BE MADE IN SUCH A MANNER AS TO
MAXIMIZE THE VALUE OF ALL PAYMENTS ACTUALLY MADE TO THE EXECUTIVE.  FOR PURPOSES
OF REDUCING THE PAYMENTS TO THE SAFE HARBOR AMOUNT, ONLY AMOUNTS PAYABLE UNDER
THIS AGREEMENT (AND NO OTHER PAYMENTS) SHALL BE REDUCED.  IF THE REDUCTION OF
THE AMOUNT PAYABLE UNDER THIS AGREEMENT WOULD NOT RESULT IN A REDUCTION OF THE
PARACHUTE VALUE OF ALL PAYMENTS TO THE SAFE HARBOR AMOUNT, NO AMOUNTS PAYABLE
UNDER THE AGREEMENT SHALL BE REDUCED PURSUANT TO THIS SECTION 8(A).  THE
PARTNERSHIP’S OR THE EMPLOYER’S (AS APPLICABLE) OBLIGATION TO MAKE GROSS-UP
PAYMENTS UNDER THIS SECTION 8 SHALL NOT BE CONDITIONED UPON THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT.  FOR THE PURPOSES OF THIS SECTION 8, (I) THE TERM
“PARACHUTE VALUE” OF A PAYMENT SHALL MEAN THE PRESENT VALUE AS OF THE DATE OF
THE CHANGE OF CONTROL FOR PURPOSES OF SECTION 280G OF THE CODE OF THE PORTION OF
SUCH PAYMENT THAT CONSTITUTES A “PARACHUTE PAYMENT” UNDER SECTION 280G(B)(2), AS
DETERMINED BY THE ACCOUNTING FIRM FOR PURPOSES OF DETERMINING WHETHER AND TO
WHAT EXTENT THE EXCISE TAX WILL APPLY TO SUCH PAYMENT; (II) THE “SAFE HARBOR
AMOUNT” MEANS 2.99 TIMES THE EXECUTIVE’S “BASE AMOUNT,” WITHIN THE MEANING OF
SECTION 280G(B)(3) OF THE CODE; AND (III) THE “VALUE” OF A PAYMENT SHALL MEAN
THE ECONOMIC PRESENT VALUE OF A PAYMENT AS OF THE DATE OF THE CHANGE OF CONTROL
FOR PURPOSES OF SECTION 280G OF THE CODE, AS DETERMINED BY THE ACCOUNTING FIRM
USING THE DISCOUNT RATE REQUIRED BY SECTION 280G(D)(4) OF THE CODE.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 8(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 8, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED,

14


--------------------------------------------------------------------------------





 


THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN
ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY DELOITTE & TOUCHE, LLP, OR SUCH
OTHER NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM AS MAY BE
DESIGNATED BY THE EXECUTIVE, SUBJECT TO THE PARTNERSHIP’S APPROVAL WHICH WILL
NOT BE UNREASONABLY WITHHELD (THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE PARTNERSHIP, THE EMPLOYER
AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE
EXECUTIVE THAT THERE HAS BEEN A PAYMENT OR SUCH EARLIER TIME AS IS REQUESTED BY
THE PARTNERSHIP OR THE EMPLOYER.  IN THE EVENT THAT THE ACCOUNTING FIRM IS
SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING
THE CHANGE OF CONTROL, THE EXECUTIVE, SUBJECT TO THE PARTNERSHIP’S APPROVAL
WHICH WILL NOT BE UNREASONABLY WITHHELD, MAY APPOINT ANOTHER NATIONALLY
RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH
ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER). 
ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE
PARTNERSHIP.  ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 8,
SHALL BE PAID BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) TO THE
EXECUTIVE WITHIN 5 DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. 
ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE PARTNERSHIP,
THE EMPLOYER AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION
BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS THAT
WILL NOT HAVE BEEN MADE BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE)
SHOULD HAVE BEEN MADE (THE “UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 8(C) AND THE EXECUTIVE
THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM
SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) TO OR FOR THE BENEFIT OF THE EXECUTIVE.


(C)           THE EXECUTIVE SHALL NOTIFY THE PARTNERSHIP IN WRITING OF ANY CLAIM
BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT
BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) OF THE GROSS-UP PAYMENT. 
SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE, BUT NO LATER THAN 10
BUSINESS DAYS AFTER THE EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM.  THE
EXECUTIVE SHALL APPRISE THE PARTNERSHIP OF THE NATURE OF SUCH CLAIM AND THE DATE
ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE EXECUTIVE SHALL NOT PAY SUCH
CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH
THE EXECUTIVE GIVES SUCH NOTICE TO THE PARTNERSHIP (OR SUCH SHORTER PERIOD
ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS
DUE).  IF THE PARTNERSHIP OR THE EMPLOYER NOTIFIES THE EXECUTIVE IN WRITING
PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE PARTNERSHIP OR THE EMPLOYER
DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:

(1)           GIVE THE PARTNERSHIP AND THE EMPLOYER ANY INFORMATION REASONABLY
REQUESTED BY THE PARTNERSHIP OR THE EMPLOYER RELATING TO SUCH CLAIM,

(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
PARTNERSHIP OR THE EMPLOYER SHALL REASONABLY REQUEST IN WRITING FROM TIME TO
TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE PARTNERSHIP OR THE
EMPLOYER,

15


--------------------------------------------------------------------------------




 

(3)           COOPERATE WITH THE PARTNERSHIP AND THE EMPLOYER IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM, AND

(4)           PERMIT THE PARTNERSHIP AND THE EMPLOYER TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

provided, however, that the Partnership or the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses.  Without limitation on the foregoing
provisions of this Section 8(c), the Partnership shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Partnership shall determine; provided, however, that, if the
Partnership or the Employer pays such claim and directs the Executive to sue for
a refund, the Partnership and the Employer shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Partnership’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A GROSS-UP PAYMENT OR
PAYMENT BY THE PARTNERSHIP OR THE EMPLOYER OF AN AMOUNT ON THE EXECUTIVE’S
BEHALF PURSUANT TO SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY
REFUND WITH RESPECT TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR
WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE PARTNERSHIP’S
AND THE EMPLOYER’S COMPLYING WITH THE REQUIREMENTS OF SECTION 8(C), IF
APPLICABLE) PROMPTLY PAY TO THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO).  IF, AFTER PAYMENT BY THE PARTNERSHIP OR THE EMPLOYER
(AS APPLICABLE) OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO SECTION 8(C),
A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND
WITH RESPECT TO SUCH CLAIM AND THE PARTNERSHIP OR THE EMPLOYER DOES NOT NOTIFY
THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO
THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN THE AMOUNT OF SUCH
PAYMENT SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT
REQUIRED TO BE PAID.

16


--------------------------------------------------------------------------------




 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 8, THE
PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) MAY, IN ITS SOLE DISCRETION,
WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE
TAXING AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE, ALL OR ANY PORTION OF ANY
GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO SUCH WITHHOLDING.


(F)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, NO
GROSS UP PAYMENT SHALL BE PAYABLE UNDER THIS SECTION 8, IF THE PARTNERSHIP
FURNISHES TO THE EXECUTIVE AN OPINION OF A NATIONALLY RECOGNIZED ACCOUNTING OR
LAW FIRM TO THE EFFECT THAT, AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, THE
PARTNERSHIP SHOULD NOT BE TREATED A “CORPORATION” WITHIN THE MEANING OF THE
REGULATIONS ISSUED UNDER SECTION 280G OF THE CODE; PROVIDED, HOWEVER, THAT THE
EXECUTIVE SHALL CONTINUE TO HAVE RIGHTS AND THE PARTNERSHIP SHALL CONTINUE TO
HAVE OBLIGATIONS UNDER THIS SECTION 8, INCLUDING WITHOUT LIMITATION THOSE UNDER
SECTIONS 8(B), (C) AND (D).


SECTION 9.              CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A
FIDUCIARY CAPACITY FOR THE BENEFIT OF THE PARTNERSHIP AND THE EMPLOYER ALL
SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE
PARTNERSHIP, THE EMPLOYER OR THE AFFILIATED COMPANIES, AND THEIR RESPECTIVE
BUSINESSES, WHICH INFORMATION, KNOWLEDGE OR DATA SHALL HAVE BEEN OBTAINED BY THE
EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY THE PARTNERSHIP OR THE EMPLOYER
(AS APPLICABLE) AND WHICH INFORMATION, KNOWLEDGE OR DATA SHALL NOT BE OR BECOME
PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE
EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE EMPLOYER, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) OR AS MAY OTHERWISE
BE REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH
INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE PARTNERSHIP OR THE
EMPLOYER AND THOSE PERSONS DESIGNATED BY THE PARTNERSHIP OR THE EMPLOYER.  IN NO
EVENT SHALL AN ASSERTED VIOLATION OF THE PROVISIONS OF THIS SECTION 9 CONSTITUTE
A BASIS FOR DEFERRING OR WITHHOLDING ANY AMOUNTS OTHERWISE PAYABLE TO THE
EXECUTIVE UNDER THIS AGREEMENT.


SECTION 10.            SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTNERSHIP OR THE
EMPLOYER, SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PARTNERSHIP AND ITS SUCCESSORS AND ASSIGNS AND THE EMPLOYER AND ITS
SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED IN SECTION 10(C), WITHOUT THE PRIOR
WRITTEN CONSENT OF THE EXECUTIVE, THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE
PARTNERSHIP OR THE EMPLOYER.


(C)           EACH OF THE PARTNERSHIP AND THE EMPLOYER WILL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) TO ASSUME EXPRESSLY AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) WOULD BE REQUIRED TO

17


--------------------------------------------------------------------------------





 


PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  “PARTNERSHIP” MEANS THE
PARTNERSHIP AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR
ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW OR OTHERWISE.  “EMPLOYER” MEANS THE EMPLOYER AS HEREINBEFORE
DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT
ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


SECTION 11.            MISCELLANEOUS.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE
NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT
EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND LEGAL
REPRESENTATIVES.


(B)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

if to the Executive:

 

At the most recent address

 

 

on file in the Employer’s records

 

 

 

if to the Partnership or the Employer:

 

Valero L.P.

 

 

 

One Valero Way

 

 

 

San Antonio, Texas 78249

 

 

 

 

 

 

 

Attention: Corporate Secretary

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(C)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


(D)           THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) MAY WITHHOLD FROM
ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH UNITED STATES FEDERAL, STATE OR
LOCAL OR FOREIGN TAXES AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY
APPLICABLE LAW OR REGULATION.


(E)           THE EXECUTIVE’S OR THE PARTNERSHIP’S OR THE EMPLOYER’S FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE
FAILURE TO ASSERT ANY RIGHT THE EXECUTIVE, THE PARTNERSHIP OR THE EMPLOYER MAY
HAVE HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EXECUTIVE TO
TERMINATE EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTIONS 4(C)(1) THROUGH
4(C)(5), SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY
OTHER PROVISION OR RIGHT OF THIS AGREEMENT.


(F)            THE EXECUTIVE AND THE PARTNERSHIP AND THE EMPLOYER ACKNOWLEDGE
THAT, EXCEPT AS MAY OTHERWISE BE PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT
BETWEEN THE EXECUTIVE

18


--------------------------------------------------------------------------------





 


AND THE PARTNERSHIP, THE EMPLOYER OR THE EXECUTIVE, THE EMPLOYMENT OF THE
EXECUTIVE BY THE PARTNERSHIP OR THE EMPLOYER (AS APPLICABLE) IS “AT WILL” AND,
SUBJECT TO SECTION 1(A), PRIOR TO THE EFFECTIVE DATE, THE EXECUTIVE’S EMPLOYMENT
MAY BE TERMINATED BY EITHER THE EXECUTIVE OR THE PARTNERSHIP OR THE EMPLOYER (AS
APPLICABLE) AT ANY TIME PRIOR TO THE EFFECTIVE DATE, IN WHICH CASE THE EXECUTIVE
SHALL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT.  FROM AND AFTER THE EFFECTIVE
DATE, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL SUPERSEDE ANY
OTHER AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(G)           IF ANY COMPENSATION OR BENEFITS PROVIDED BY THIS AGREEMENT MAY
RESULT IN THE APPLICATION OF SECTION 409A OF THE CODE, THE PARTNERSHIP OR THE
EMPLOYER SHALL, IN CONSULTATION WITH THE EXECUTIVE, MODIFY THE AGREEMENT IN THE
LEAST RESTRICTIVE MANNER NECESSARY IN ORDER TO EXCLUDE SUCH COMPENSATION FROM
THE DEFINITION OF “DEFERRED COMPENSATION” WITHIN THE MEANING OF SUCH SECTION
409A OR IN ORDER TO COMPLY WITH THE PROVISIONS OF SECTION 409A, OTHER APPLICABLE
PROVISION(S) OF THE CODE AND/OR ANY RULES, REGULATIONS OR OTHER REGULATORY
GUIDANCE ISSUED UNDER SUCH STATUTORY PROVISIONS AND WITHOUT ANY DIMINUTION IN
THE VALUE OF THE PAYMENTS TO THE EXECUTIVE.


(H)           THE PARTNERSHIP HEREBY GUARANTEES THE FULL PAYMENT AND PERFORMANCE
OF ALL OF THE EMPLOYER’S OBLIGATIONS UNDER THIS AGREEMENT AND THE EXECUTIVE
SHALL BE ENTITLED TO FULL RECOURSE AGAINST THE PARTNERSHIP WITH RESPECT TO ANY
OBLIGATIONS OF THE EMPLOYER TO THE EXECUTIVE HEREUNDER.

19


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board and the VEH Board, the Partnership
and the Employer have caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.

 

/s/ Curtis V. Anastasio

 

Curtis V. Anastasio

 

 

 

 

 

VALERO L.P.

 

 

 

By:

Riverwalk Logistics, L.P., its general partner,

 

by Valero GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Steven A. Blank

 

Name: Steven A. Blank

 

Title: Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

 

 

VALERO GP, LLC

 

 

 

By:

/s/ Steven A. Blank

 

Name: Steven A. Blank

 

Title: Senior Vice President, Chief Financial Officer
and Treasurer

 

20


--------------------------------------------------------------------------------